Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 10-14 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10-14 recite the limitation “The organic light emitting diode display device”, respectively. There is insufficient antecedent basis for the limitation. For the purpose of 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6.	Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morita (US 10319297 B2).
	Regarding claim 1, Morita (e.g., Figs. 1-2 and 4) discloses an organic light emitting diode display device comprising: 
a plurality of pixels (pixels PXs); 
a plurality of a first lines (scan line Scan[n]) connected to the plurality of pixels (pixels PXs) and which transmits corresponding a first signals (scan signal Scan[n] from scan line Scan[n]) to the plurality of pixels (pixels PXs); and 
a plurality of data lines (data line Vsig[m]) connected to the plurality of pixels (pixels PXs) and which transmits corresponding data signals (data signal Vsig[m] from data line Vsig[m]) to the plurality of pixels (pixels PXs), 
wherein at least one of the plurality of pixels (pixels PXs) includes: 
(OLED) connected between a first power supply (PVDD) and a second power supply (PVSS); 
a first transistor (driving transistor DRT) connected in series with the organic light emitting diode (OLED) between the first power supply (PVDD) and the second power supply (PVSS); 
a second transistor (switching transistor SST) which transmits a data signal received from a corresponding one of the plurality of data lines (data signal Vsig[m] from data line Vsig[m]) to one electrode of the first transistor (switching transistor SST), 
a capacitor (capacitor Cs) connected to a gate electrode of the first transistor (driving transistor DRT) and storing a voltage corresponding to the data signal (data signal Vsig[m]), 
a third transistor (transistor BCT1) interposed between the organic light emitting diode (OLED) and the first transistor (driving transistor DRT), and 
a fourth transistor (transistor RST) applying an initialization voltage (voltage Vrst[m]) to the anode of the organic light emitting diode (OLED), 
wherein the at least one of the plurality of pixels includes both an oxide semiconductor transistor and a polycrystalline silicon semiconductor transistor (e.g., driving transistor DRT is a polycrystalline silicon semiconductor transistor; transistor SST is an oxide semiconductor transistor; col. 16, lines 3-9, col. 17, lines 44-47, and col. 6, lines 32-39).

(e.g., Figs. 1-2 and 4) discloses the organic light emitting diode display device of claim 1, further comprising: a fifth transistor (transistor TCT) which compensates a threshold voltage (threshold voltage Vth) of the first transistor (driving transistors DRT) and is connected to the first transistor (driving transistors DRT).

Regarding claim 3, Morita (e.g., Figs. 1-2 and 4) discloses the organic light emitting diode display device of claim 2, wherein the fifth transistor (transistor TCT) is the oxide semiconductor transistor (transistor TCT is an oxide semiconductor transistor; col. 6, lines 44-47, col. 8, lines 19-22, and col. 17, lines 55-56) and the first transistor (driving transistors DRT) is the polycrystalline silicon semiconductor transistor (driving transistor DRT is a polycrystalline silicon semiconductor transistor; col. 6, lines 32-39 and col. 16, lines 3-6).

Regarding claim 4, Morita (e.g., Figs. 1-2 and 4) discloses the organic light emitting diode display device of claim 3, further comprising: a plurality of a second lines (control signal lines Emit[n]) connected to the plurality of pixels and which transmits corresponding a second signal (control signal Emit[n]) to the plurality of pixels (pixels PXs); and an sixth transistor (transistor BCT2) interposed between the first transistor (driving transistors DRT) and the first power supply (PVDD) and turned on by the second signal (control signal Emit[n]).

(e.g., Figs. 1-2 and 4) discloses the organic light emitting diode display device of claim 4, wherein the sixth transistor (transistor BCT2) is the polycrystalline silicon semiconductor transistor (transistor BCT2 is a polycrystalline silicon semiconductor transistor; col. 6, lines 32-39).

Regarding claim 6, Morita (e.g., Figs. 1-2 and 4) discloses the organic light emitting diode display device of claim 3, wherein the fifth transistor (transistor TCT) is interposed between another electrode of the first transistor (driving transistors DRT) and the gate electrode of the first transistor (driving transistors DRT).

Regarding claim 7, Morita (e.g., Figs. 1-2 and 4) discloses the organic light emitting diode display device of claim 1, further comprising: a seventh transistor (transistor ICT) which applies an initialization voltage (voltage Vrst[m]) to the gate electrode of the first transistor (driving transistors DRT).

Regarding claim 8, Morita (e.g., Figs. 1-2 and 4) discloses the organic light emitting diode display device of claim 7, wherein the seventh transistor (transistor ICT) is the oxide semiconductor transistor (transistor ICT is an oxide semiconductor transistor; col. 6, lines 44-47 and col. 8, lines 19-22) and the first transistor (driving transistors DRT) is the polycrystalline silicon semiconductor transistor (driving transistor DRT is a polycrystalline silicon semiconductor transistor; col. 6, lines 32-39 and col. 16, lines 3-6).

(e.g., Figs. 2 and 4) discloses a pixel circuit (pixel circuit PX), comprising: 
an organic light emitting diode (OLED) connected between a first power supply (PVDD) and a second power supply (PVSS); 
a first transistor (driving transistor DRT) connected in series with the organic light emitting diode (OLED); 
a second transistor (switching transistor SST) which transmits a data signal (data signal Vsig[m] from data line Vsig[m]) to one electrode of the first transistor (switching transistor SST), 
a capacitor (capacitor Cs) connected to a gate electrode of the first transistor (driving transistor DRT) and storing a voltage corresponding to the data signal (data signal Vsig[m]), 
a third transistor (transistor BCT1) interposed between the organic light emitting diode (OLED) and the first transistor (driving transistor DRT), 
a fourth transistor (transistor RST) applying an initialization voltage (voltage Vrst[m]) to the anode of the organic light emitting diode (OLED), 
a fifth transistor (transistor TCT) which compensates a threshold voltage (threshold voltage Vth) of the first transistor (driving transistors DRT) and is connected to the first transistor (driving transistors DRT), 
wherein the at least one of the plurality of pixels includes both an oxide semiconductor transistor and a polycrystalline silicon semiconductor transistor (e.g., driving transistor DRT is a polycrystalline silicon semiconductor transistor; transistor SST is an oxide semiconductor transistor; col. 16, lines 3-9, col. 17, lines 44-47, and col. 6, lines 32-39).

Regarding claim 10, Morita (e.g., Figs. 2 and 4) discloses the organic light emitting diode display device of claim 9, wherein the fifth transistor (transistor TCT) is the oxide semiconductor transistor (transistor TCT is an oxide semiconductor transistor; col. 6, lines 44-47, col. 8, lines 19-22, and col. 17, lines 55-56) and the first transistor (driving transistors DRT) is the polycrystalline silicon semiconductor transistor (driving transistor DRT is a polycrystalline silicon semiconductor transistor; col. 6, lines 32-39 and col. 16, lines 3-6).

Regarding claim 11, Morita (e.g., Figs. 2 and 4) discloses the organic light emitting diode display device of claim 10, further comprising: an sixth transistor (transistor BCT2) interposed between the first transistor (driving transistors DRT) and the first power supply (PVDD).

Regarding claim 12, Morita (e.g., Figs. 2 and 4) discloses the organic light emitting diode display device of claim 10, wherein the fifth transistor (transistor TCT) is interposed between one electrode of the first transistor (driving transistors DRT) and the gate electrode of the first transistor (driving transistors DRT).

Regarding claim 13, Morita (e.g., Figs. 2 and 4) discloses the organic light emitting diode display device of claim 9, further comprising: an seventh transistor (transistor ICT) (voltage Vrst[m]) to the gate electrode of the first transistor (driving transistors DRT).

Regarding claim 14, Morita (e.g., Figs. 2 and 4) discloses the organic light emitting diode display device of claim 13, wherein the seventh transistor (transistor ICT) is the oxide semiconductor transistor (transistor ICT is an oxide semiconductor transistor; col. 6, lines 44-47 and col. 8, lines 19-22) and the first transistor (driving transistors DRT) is the polycrystalline silicon semiconductor transistor (driving transistor DRT is a polycrystalline silicon semiconductor transistor; col. 6, lines 32-39 and col. 16, lines 3-6).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691